DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Status of Claims

Claims 1, 4-13 are pending in this Office Action.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shoichiro Matsuo et al., (US 2014/0334789 A1) hereinafter “Matsuo” same as ((EP2806297 A1) Fujikura LTD).  
Regarding claim 1, Matsuo disclose a multi-core fiber comprising (Matsuo: Fig. 1A, multi-core fiber MCF 1, ¶¶ [0058]-[0060]):  
a plurality of cores (Matsuo: Fig. 1A, MCF 1, includes plurality of core 11, 12, ¶¶ [0058]-[0060]); and 
(Matsuo: Fig. 1A, MCF 1, cladding 20 surrounds the plurality of core 11, 12, ¶¶ [0058]-[0060]), wherein the plurality of cores each have a propagation characteristic conforming to any one of a plurality of standards for optical propagation characteristics (Matsuo: Fig. 1A/B, 4-6, MCF 1, having different type of cores 11, 12 with propagation characteristic, conform with different propagation characteristics such as mode field diameter and effective refractive index difference of two type cores are different, depending on single mode fiber defined ITU-T G.652, long distance transmission fiber ITU-T G.654, ¶¶ [0058]-[0062], [0081]), and of the plurality of cores, cores that are closest to each other conform to standards different from each other (Matsuo: Fig. 1A/B, MCF 1, there are two type of cores (plurality of core 11, 12) are alternately and annularly disposed at regular spacing (core 11, 12 are closest to each other)  having different propagation characteristics i.e., different mode field diameter and effective refractive index… the MCF that can suppress the crosstalk between cores adjacent to each other even in case of nonlinearity, ¶¶ see Abstract, [0058]-[0060], [0061]-[0062], [0081]).
wherein the standards include ITU-T G.652 standard, G.657A standard, and G.654 standard, and wherein, of the plurality of cores that are closest to each other, a first core has a propagation characteristic conforming to G.652 standard or G.657A standard, and a second core has a propagation characteristic conforming to G.654 standard (Matsuo: Fig. 12-13, MCF 1, there are two type of cores (plurality of core 11, 12) are alternately and annularly disposed at regular spacing (core 11, 12 are closest to each other) with different propagation characteristics i.e., different mode field diameter, core radius, effective refractive index, bending radius and loss, different cut-off wavelengths for instance cut-off wavelength 1382 nm when light wavelength is at 1550 nm has conformance with standard G.654 see Table 2 of ITU-T G.654, however, when cutoff wavelength is at 1247 nm for the same light wavelength of 1550 nm which indicates the core is in conformance of standard G.652 or G.627 see Table 1 or G.652 or G.627 ¶¶   [0104]-[0114], [0081]).
Matsuo disclose multi-core SMF fiber generally are defined according to ITU-T G.652 November 2009, and long distance fibers defined and comply with ITU-T G.654 December 2006 and each having different tolerance of the MFD paragraph [0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of multicore fiber as disclosed by Matsuo of having plurality of cores that are closest to each other while first and second core having different propagation characteristic e.g., cut-off wavelength or the tolerance of the mode field diameter one can deduce which core is conforming to which standard. See paragraph [0104]-[0114], also (WO 02090275 A2) Kumar et al., 
Regarding claim 4, Matsuo disclose the multi-core fiber according to claim 1, wherein the propagation characteristic is at least one of a cut-off wavelength, a mode field diameter, a macrobending loss, and a chromatic dispersion characteristic (Matsuo: Fig. 1A/B, 12-13, MCF having at least one of the characteristic e.g., cut-off wavelength, ¶¶ [0081], [0107], [0111]).
Regarding claim 8, Matsuo disclose the multi-core fiber according to claim 1, wherein a distance between the cores that are closest to each other is in a range from (Matsuo: Fig. 1A, 4-6, MCF 1, a general pitch between cores generally ranges from 30 to 50 µm which the 30 µm is between 12.5 µm to 32.5 µm, ¶¶ [0015] see other example of core pitch or distances in ¶¶ [0088], [0115] [0127], [0130]).






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Itaru Ishida et al., (US 2014/0216109 A1) hereinafter “Ishida”
Regarding claim 7, Matsuo disclose the multi-core fiber according to claim 1, wherein but does not expressly disclose a cladding thickness is in a range from 30 µm to 50 µm.
However, Ishida disclose a cladding thickness is in a range from 30 µm to 50 µm (Ishida: Fig. 1, MCF 1, cladding thickness is in a range of 38.6 µm ~ 39 µm, or as table 2 & 3 varies from 37.9 ~ 37.7 and 49.9 ~ 50. 4 µm which are within the range of 30 µm to 50 µm see Table 1-3 and Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-core fiber of Matsuo such that the cladding thickness is in a range from 30 µm to 50 µm as taught by Ishida in order to reduce optical crosstalk in multicore fiber is to try to modify the arrangement of the cores and playing with thickness of cladding may also improve the optical loss and reduction of crosstalk.  See Ishida, Par. [0008]- [0011], See MPEP 2143.I (A-D).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Katsunori Imamura (US 2013/0302002 A1) hereinafter “Imamura”.  
Regarding claim 9, Matsuo disclose the multi-core fiber but does not expressly 
However, Imamura from same field of endeavor disclose an optical transmission device configured to input a signal light beam into at least one of the cores of the multi-core fiber (Imamura: Figs. 1-2, optical transmission 100, multicore fiber 3, core 312-317 and cladding 32, optical transmitter 1 outputs seven light signals into seven cores 311-317, receiver 5, ¶¶ [0030]-[0032], [0037]); and an optical reception device configured to receive the signal light beam propagated through the multi-core fiber (Imamura: Figs. 1-2,  optical transmission 100, multicore fiber 3, optical reception device 5, receivers seven light signal S2 from multi-core fiber 3, convert the S2 signal into electrical signal, ¶¶ [0030]-[0032], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-core fiber of Matsuo to include an optical transmission device configured to input a signal light beam into at least one of the cores of the multi-core fiber; and an optical reception device configured to receive the signal light beam propagated through the multi-core fiber as taught by Imamura.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Katsunori Imamura (US 2013/0302002 A1) hereinafter “Imamura” and further in view of Xiang Zhou et al., (US 2016/0043826 A1) hereinafter “Zhou”.
Regarding claim 11, Matsuo disclose an optical transmission system comprising: a multi-core fiber comprising: a plurality of cores, and a cladding portion formed around outer peripheries of the plurality of cores, wherein the plurality of cores each have a propagation characteristic conforming to any one of a plurality of standards for optical propagation characteristics, and of the plurality of cores, cores that are closest to each other conform to standards different from each other (see claim 1 shown as above ¶¶ [0058]-[0062], [0081],[0104]-[0114]); 
Matsuo does not expressly disclose an optical transmission device configured to input a signal light beam into at least one of the plurality of cores of the multi-core fiber; and an optical reception device configured to receive the signal light beam propagated through the multi-core fiber, wherein the optical transmission device and the optical reception device are configured to be capable of making bidirectional transmission.
However, Imamura from same field of endeavor disclose an optical transmission device configured to input a signal light beam into at least one of the plurality of cores of the multi-core fiber (Imamura: Figs. 1-2, optical transmission 100, multicore fiber 3, core 312-317 and cladding 32, optical transmitter 1 outputs seven light signals into seven cores 311-317, receiver 5, ¶¶ [0030]-[0032], [0037]); and an optical reception device configured to receive the signal light beam propagated through the multi-core fiber (Imamura: Figs. 1-2, optical transmission 100, multicore fiber 3, optical reception device 5, receivers seven light signal S2 from multi-core fiber 3, convert the S2 signal into electrical signal, ¶¶ [0030]-[0032], [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-core fiber of Matsuo to include an optical transmission device configured to input a signal light beam into at least one of the cores of the multi-core fiber; and an optical reception device configured to receive the signal light beam propagated through the multi-core fiber as taught by Imamura in order to utilize the multicore fiber of Matsuo in optical transmission system of Imamura between transmitter and receiver by increasing the capacity at least seven time because 7-core multicore fiber.   See Imamura, Par. [0005]- [0006], See MPEP 2143.I (A-D).
The combination of Matsuo does not expressly disclose wherein the optical transmission device and the optical reception device are configured to be capable of making bidirectional transmission.
However, Zhou disclose wherein the optical transmission device and the optical reception device are configured to be capable of making bidirectional transmission (Zhou: Figs. 1, 2c-2f, 5-6, optical transmission 100, multicore fiber 220-250, reception 120, can carry plurality of optical signal bidirectionally see ¶¶ [0038]-[0041], [0021],[0024]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuo to include the optical transmission device and the optical reception device are configured Zhou in order to utilize the multicore fiber to increase the capacity and flexibility for the bidirectional communication system. See MPEP 2143.I (A-D).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Imamura and further in view of Hans L. Althaus et al., (US 2009/0180743 A1) hereinafter “Althaus”.
Regarding claim 13, the combination of Matsuo optical transmission method using the optical transmission system as in claim 9, but does not expressly disclose wherein bidirectional transmission is made.
However, Althaus from same field of endeavor disclose wherein bidirectional transmission is made (Althaus: Fig. 2 bidirectional transmission system, transceiver 4, utilizes bi-directional multicore fiber 2, ¶¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-core fiber of Matsuo to include optical transmission wherein bidirectional transmission is made as taught by Althaus so that when the multicore fiber is used in bidirectional optical transmission despite their comparatively large overall diameter they are very good mechanical flexibility hence the bidirectional data transmission may be ensure able.   See Althaus, Par. [0008], [0025], See MPEP 2143.I (A-D).

Allowable Subject Matter
Claim 10 is allowed.
Claims 5-6, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
(US 2012/0195563 A1) 	Katsuhiro Takenaga et al., 
(US 2020/0326472 A1)	Li; Ming-Jun et al. 
(US 2017/0205575 A1)	Ishida; Itaru et al.   
(US 20120315006 A1)	Bigot-Astruc; Marianne et al.
(US 20010017967 A1)	Hirano, Masaaki et al.
(US 2015/0078744 A1) 	Toshiharu Ito et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636